Citation Nr: 0410908	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  97-29 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a right 
shoulder disability for the period from March 11, 1997 through 
December 3, 1998.

2.  Entitlement to a rating in excess of 30 percent for a right 
shoulder disability from February 1, 1999.  

3.  Entitlement to extension of a temporary total rating for right 
shoulder surgery convalescence beyond January 31, 1999.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from July 
1960 to June 1963.  This case is before the Board of Veterans 
Appeals (Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, which denied a rating in excess of 10 percent for the 
service-connected right shoulder disability.  A subsequent, April 
1999, rating decision increased the rating for the right shoulder 
disability to 20 percent.  A temporary total rating (for 
convalescence following right shoulder surgery) was assigned from 
December 4, 1998 through January 1999; and a 10 percent rating was 
assigned following the convalescent period, effective February 1, 
1999.  An October 1999 RO decision increased the rating for the 
right shoulder disability to 30 percent, effective February 1, 
1999, and granted another temporary total rating for convalescence 
(following a subsequent right shoulder surgery) from September 29, 
1999 through October 1999.  The propriety of the second 
convalescent period is not in dispute.  Regarding the current 30 
percent rating for the right shoulder disability, that claim 
remains in controversy as less than the maximum available benefit 
was awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  The issues 
have been characterized to reflect that different "stages" of 
rating remain in dispute.

In July 1997, the veteran requested a personal hearing before a 
Veterans Law Judge at the RO.  He canceled the hearing request by 
correspondence in June 2000.  The case was previously before the 
Board in July 2003, when it was remanded for additional 
development.

An October 2000 rating decision RO denied the veteran's claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  The 
veteran did not appeal that decision, and it is final.  The 
veteran's representative has again raised the matter of 
entitlement to TDIU (see correspondence dated September 27, 2002; 
March 28, 2003; and March 16, 2004).  The RO has not yet 
responded, and the matter is referred to the RO for appropriate 
action.

The issue of entitlement to a rating in excess of 30 percent for a 
right shoulder disability from February 1, 1999, is REMANDED to 
the RO via the Appeals Management Center in Washington, D.C.  VA 
will notify you if further action is required on your part.  


FINDINGS OF FACT

1.  From March 11, 1997, through December 3, 1998, the veteran's 
right (major) shoulder motion was not limited to the shoulder 
level or less; recurrent dislocation with frequent episodes and 
guarding of all arm movements was not shown; there was neither 
fibrous union nor nonunion or marked malunion of the humerus; and 
ankylosis was not shown.  

2.  Competent (medical) evidence establishes that following the 
veteran's December 4, 1998 right shoulder surgery convalescence 
was not required after January 31, 1999.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for a right shoulder 
disability is not warranted for the period from March 11, 1997, 
through December 3, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 5200, 5201, 5202, 5203 
(2003).  

2.  Extension beyond January 31, 1999 of a temporary total rating 
for convalescence following right shoulder surgery is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.30 (2003).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) 
became law.  Regulations implementing the VCAA have been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA and implementing regulations apply in the instant case, and 
the requirements therein appear met.  

Well-groundedness is not an issue.  In Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jan. 13, 2004), the U. S. Court of Appeals 
for Veterans Claims (Court) held, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim(s)."  

Here, the veteran was provided VCAA notice by supplemental 
statements of the case (SSOC) issued in April 2002 and February 
2004.  (He was also provided VCAA notice by April 2003 
correspondence from the Board, but pursuant to Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) the Board's July 2003 remand directed the RO to 
provide VCAA notice to the veteran).  Although he was provided 
VCAA notice subsequent to the rating decision appealed, the Board 
finds that the veteran is not prejudiced by any notice timing 
defect.  He has been notified (in the May 1997 decision, in a July 
1997 statement of the case, and in numerous SSOCs issued 
throughout the course of this appeal) of everything required, and 
has had ample opportunity to respond or supplement the record.  
The case was reviewed de novo subsequent to the notice.  

Regarding content of notice, the April 2002 and February 2004 
SSOCs informed the veteran of what the evidence showed.  He was 
advised that VA would make reasonable efforts to help him get 
pertinent evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The SSOCs advised him of what the evidence must show to 
establish entitlement to an increased rating for a right shoulder 
disability, and what information or evidence VA needed from him.  
Although the SSOCs asked the veteran to respond with any new 
evidence in support of his claim within 30 days, he was further 
notified that evidence submitted within a year would be 
considered.  In fact, everything submitted to date has been 
accepted for the record and considered.  An April 2003 VCAA notice 
specifically advised the veteran to submit everything he had 
pertinent to his claims.

Regarding the duty to assist, the Board directed additional 
development in the July 2003 remand.  The development has been 
completed, and the additional evidence obtained has been 
considered by the RO.  VA has obtained all records it could 
obtain.  Development of the two issues addressed on the merits 
below is complete to the extent possible; VA's duties to notify 
and assist are met.  Hence, the Board finds it proper to proceed 
with appellate review.  It is not prejudicial to the veteran for 
the Board to do so.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  

Background

In March 1997 correspondence, the veteran stated that he has 
suffered from right shoulder pain ever since service when he 
injured his right shoulder in a fall.  He reported that more 
recently he injured his left arm and neck in an automobile 
accident in May 1994.  He stated that the left arm injury was 
significant in that it caused him to rely more on his right arm.  
The added reliance on, and use of, the right arm, in turn, caused 
more right arm pain and limitation of the service-connected right 
shoulder.  He reported that severe right shoulder pain prevented 
him from using his right arm for tasks involving right shoulder 
motion.  He complained of pain on the right side of his neck, as 
well as numbness and pain in his right hand secondary to the right 
shoulder disability.  He stated that the pain interfered with 
sleep, and caused problems when walking if he had to "carry" his 
right arm.  

A November 1996 report of VA magnetic resonance imagining (MRI) of 
the right shoulder shows moderate degenerative hypertrophic 
changes involving the acromioclavicular joint.  The degenerative 
changes had caused moderate compression at the superior aspect of 
the supraspinatus muscle.  There was no evidence of a right 
shoulder rotator cuff tear or joint effusion.  The glenoid labrum 
was grossly unremarkable, the biceps tendon was in the normal 
location, and there was no evidence of biceps tenosynovitis.  

In a February 1997 letter, a private physician reported that the 
veteran had been under his care for right shoulder problems.  The 
physician reviewed the November 1996 MRI report and stated that 
examination was consistent with right shoulder impingement 
syndrome involving supraspinatus tendonitis.  Treatment included 
outpatient physical therapy.  It was noted that the veteran might 
benefit from surgery to debride or remove bone in the 
acromioclavicular joint area.  

On VA examination in April 1997, the veteran complained of chronic 
sharp right shoulder pain.  He reported that the pain disturbed 
his sleep and prevented him from moving his arm normally.  He also 
complained of minor left shoulder pain and neck pain due to 
injuries sustained in a May 1994 automobile accident.  Examination 
of the right shoulder revealed no swelling.  There was some 
deformity of the shoulder, the acromioclavicular joint was 
prominent, and the contour of the shoulder was normal.  There was 
no atrophy of the deltoid muscle.  Range of motion of the right 
shoulder was to 160 degrees on abduction, with complaints of pain.  
Forward flexion was to 170 degrees, external rotation was to 75 
degrees, and internal rotation was to 75 degrees.  Right shoulder 
power was satisfactory, but there were associated complaints of 
pain around the shoulder.  Radial pulse was palpable and Adson's 
test was negative.  Sensation was normal and the grip strength of 
both hands was good.  X-rays of the right shoulder showed Grade II 
acromioclavicular separation, with secondary degenerative changes.  
The diagnosis was acromioclavicular separation with degenerative 
changes.  

On VA examination in January 1998, the veteran complained of 
worsening right shoulder and neck pain, with radiation to the 
right arm and hand.  He reported that right shoulder pain made it 
difficult for him to engage in sporting activities such as golf.  
Examination revealed no right shoulder pain, and the shoulders 
were symmetrical.  There was a slight prominence of the right 
acromioclavicular joint with complaints of pain on palpation.  
Range of motion of the right shoulder was to 170 degrees on 
abduction and to 170 degrees of forward flexion.  External 
rotation was to 75 degrees, and internal rotation was to 80 
degrees.  There was no muscular atrophy, the grip strength of the 
right hand was good, and no neurological deficits were noted.  X-
rays showed mild degenerative changes of the right 
acromioclavicular joint, with minimal separation.  
Electromyography and nerve conduction studies of the upper 
extremities and the cervical parapspinale were normal.  The 
diagnosis, in pertinent part, was degenerative arthritis of the 
right acromioclavicular joint with minimal separation.  

In a September 1998 medical record, a private physician reported 
that clinical examination of the veteran's right shoulder 
demonstrated significant point tenderness over the 
acromioclavicular joint.  Hyperextension, reverse extension, and 
lateral abduction all caused pain at the joint.  An impingement 
test was positive.  Horizontal flexion was made worse with 
internal rotation, which showed that a "SLAP" lesion test was 
positive.  Supraspinatus strength was 41/2 out of 5.  There was 
significant translational laxity anteriorly and posteriorly, with 
significant tenderness along the biceps tendon sheath on the right 
side.  Neck rotation caused pain on the right side of his neck.  
X-rays showed bone on bone contact at the acromioclavicular joint 
with a small ossicle.  The physician noted that this probably 
represented "a Type II sprain of the capsule pulling off and 
calcifying, or avulsing a fragment of bone, leading to essentially 
a nonunion situation."  The humeral head was well-centered in the 
glenoid socket.  The diagnosis was right shoulder 
acromioclavicular joint arthritis with bony ossicle/loose body in 
the acromioclavicular joint, subacromial impingement, with 
question of a rotator cuff tear or biceps tendon injury.  The 
physician expressly stated that the veteran may be "fully active 
within limits of pain, discomfort, motion, strength, balance, and 
general health," but it also noted that right shoulder arthroscopy 
was a future consideration.  

The veteran eventually underwent surgery on his right shoulder in 
December 1998.  The private physician's surgical report indicates 
that the following procedures were accomplished:  (1) a 
synovectomy, (2) posterior labral debridement, (3) lysis and 
resection of subdeltoid adhesions, (4) bursoscopy of the 
subacromial space, (5) soft tissue subacromial decompression, (6) 
inferior acromioplasty, (7) inferior clavicular spur resection, 
(8) endoscopic resection of nonunion fragments/nonunion repair of 
the distal clavicle, and (9) an acromioclavicular arthroplasty.  
The postoperative diagnosis was nonunion distal clavicle fracture 
of the right shoulder, with acromioclavicular joint arthritis, 
severe rotator cuff impairment, and posterior labral minor sprain.  
Following the surgical procedures, the veteran's right arm was 
placed in a sling, Vicodin was prescribed for pain, and he was 
discharged on an outpatient basis.  Physical therapy was 
prescribed for postural retraining and strengthening.  The surgeon 
reported that the veteran tolerated the procedures well, and a "24 
to 30-week maximal medical improvement is expected."  

Chronologically, the next evidence of record dated subsequent to 
the December 1998 surgical report is a March 16, 1999, record of 
follow-up care by the physician who performed the surgery.  The 
physician reported that the veteran had been "doing well" (and was 
even able to chip a golf ball) until approximately one month 
earlier, when he reinjured his right arm while swatting a spider.  
The veteran's complaints since the reinjury were limited to right 
shoulder pain.  Examination revealed that the right shoulder had a 
very irregular motion.  There was catching and a "ratchety-type" 
formation at approximately 80-90 degrees of abduction or at 70-90 
degrees of forward flexion.  There was tenderness along the biceps 
tendon groove.  A "SLAP" lesion test and an impingement test were 
markedly positive.  An apprehension maneuver caused grinding in 
the right shoulder that was reproducible 5 out of 5 times.  The 
diagnosis was "[r]ight shoulder biceps tendon partial detachment, 
although there is no cosmetic change in the arm, versus scar 
tissue caught within the joint or structural/functional 
instability."  An arthrogram was deemed necessary to rule out a 
rotator cuff tear or a "SLAP" lesion, because the veteran was 
"essentially asymptomatic a month ago, and is having pain now and 
difficulty raising [his right] arm."  

A right shoulder arthrogram in May 1999 showed a partial 
infraspinatus tendon tear.  The rotator cuff was otherwise 
unremarkable.  A contemporaneous report of ultrasound examination 
of the right shoulder revealed a rotator cuff tear involving the 
supraspinatus and infraspinatus tendons.  Long head biceps 
tendinopathy was noted, as were osseous degenerative changes.  A 
contemporaneous computer aided tomography (CT) scan revealed an 
extensive and virtually full-thickness tear of the infraspinatus 
tendon, status post-previous reconstructive surgery.  Also shown 
was lax anterior glenohumeral capsular attachment (with no 
detection of labral tear), long head biceps tendonitis and 
tenosynovitis, and osteoporosis.  

A September 1999 surgical record indicates that the veteran again 
underwent right shoulder arthroscopic debridement and open rotator 
cuff repair.  The report of surgery indicates that the procedures 
were performed to alleviate symptoms that resulted when the 
veteran reinjured his right shoulder swatting a spider in early to 
mid-February 1999.  The physician recalled that the veteran had 
undergone essentially the same procedure in December 1998, 
primarily for a nonunion of the clavicle "which was his old 
[acromioclavicular joint] separation apparently."  Regarding the 
December 1998 and September 1999 procedures, the surgeon stated:

[The veteran] felt significantly better after the [December 1998] 
operation, but remained stiff, not responding to conservative 
measures, although markedly improved, able to chip a golf ball, 
etc., with no significant pain until he tried to swat a spider 
approximately in February 1999.  The pain in the shoulder 
persisted such that a CT arthrogram was done and an infraspinatus 
hole in the rotator cuff was diagnosed.  Arthroscopic assessment 
was warranted.  [The veteran] stopped using the shoulder in the 
interim and it stiffened up.  

Legal Criteria and Analysis

I.  Increased Ratings

Disability ratings are determined by application of a schedule of 
ratings, based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  

In a claim for an increased rating, the present level of 
disability is of primary concern; the regulations do not give past 
medical reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b).

In rating disabilities involving musculoskeletal groups, a 
distinction is made between major (dominant) and minor 
extremities.  As the evidence indicates the veteran is right-
handed, his right shoulder is considered the major extremity.  His 
service-connected right shoulder disability has been evaluated 
under 38 C.F.R. § 4.71a, Codes 5200-5203, which provide rating 
criteria for disabilities involving the shoulders and arms.  Under 
38 C.F.R. § 4.71a, Code 5201, a 20 percent rating is warranted 
where there is limitation of motion of either the major or minor 
arm at shoulder level.  Limitation of motion of the major arm to 
midway between the side and shoulder level warrants a 30 percent 
evaluation; and motion of the major arm limited to 25 degrees from 
the side warrants a 40 percent rating.  

38 C.F.R. § 4.71a, Code 5202, provides for evaluation of shoulder 
and arm disability based on impairment of the humerus, such as 
loss of head of the humerus; nonunion, fibrous union, or malunion 
of the humerus; or recurrent dislocation at the scapulohumeral 
joint.  However, as the record here is negative for a diagnosis of 
any pathology set forth under Code 5202 from March 11, 1997, 
through December 3, 1998, the Board finds that Code 5202 is not 
applicable.  Similarly, Code 5200 (for ankylosis of the scapula 
and humerus) is not applicable, as ankylosis is not shown.  
38 C.F.R. § 4.71a, Code 5203, provides criteria for rating 
impairment of the clavicle or scapula.  A 20 percent rating is the 
maximum rating under Code 5203, and the veteran seeks a rating in 
excess of 20 percent, consideration of Code 5203 criteria would be 
of no benefit to him.

In rating disabilities of the musculoskeletal system, additional 
rating factors include functional loss due to pain supported by 
adequate pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must 
also be made as to weakened movement, excess fatigability, 
incoordination, and reduction of normal excursion of movements, 
including pain on movement.  38 C.F.R. § 4.45.  Functional 
impairment shall also be evaluated on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity.  38 C.F.R. § 4.10.

A rating in excess of 20 percent for the veteran's right shoulder 
disability is not warranted from March 11, 1997 through December 
3, 1998.  The evidence of record (most significantly the clinical 
findings on VA examinations and by private physicians during the 
period of time period at issue) does not show that right shoulder 
motion was limited to midway between the side and shoulder level.  
Specifically, flexion was to 170 degrees (i.e., above shoulder 
level) and abduction, (motion from the side) at its minimum, was 
to 160 degrees (i.e., just short of full).  See 38 C.F.R. § 4.71, 
Plate I (2003).  Thus, the clinical findings between March 11, 
1997, and December 3, 1998, do not support a finding of disability 
sufficient to justify a 30 percent, or higher, rating under Code 
5201.

This does not end the inquiry, as the Board must consider 
functional loss and the impact of pain upon the disability.  In 
applying sections 4.40, and 4.45, the Board must consider the 
veteran's functional loss and clearly explain what role pain plays 
in the rating decision.  Smallwood v. Brown, 10 Vet. App. 93 
(1997).  Functional loss due to pain is to be rated at the same 
level as the functional loss where motion is impeded.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The veteran has described the effect of right shoulder pain on his 
activities.  VA examination and outpatient reports reflect his 
complaints of right shoulder pain, and he has reported occasional 
limitations and interference in sporting activities and sleep.  
However, there is no objective evidence that from March 11, 1997, 
through December 3, 1998 right shoulder pain limited flexion or 
abduction of the right shoulder to any significant degree.  While 
right shoulder pain was noted on right shoulder ranges of motion 
on VA examination in April 1997, pain was not clinically shown on 
VA examination in January 1998.  VA examination reports and the 
private medical evidence do not show heat, redness, swelling, 
effusion, or objective weakness.  As noted above, a private 
physician expressly reported in September 1998 that the veteran 
could be fully active within limits of pain, discomfort, motion, 
strength, balance, and general health.  Because clinical findings 
are negative for subluxation, effusion, locking, or objective 
weakness from March 11, 1997, through December 3, 1998, there is 
simply no basis for the assignment of a rating in excess of 30 
percent for that period of time.  The preponderance of the 
evidence is against this claim, and it must be denied.

II.  Extension of Temporary Total Ratings for Convalescence

Essentially, the veteran contends that his right shoulder had not 
completely healed during the recovery period following right 
shoulder surgery in December 1999, and thus the period of 
temporary total evaluation for convalescence should be extended 
beyond January 31, 1999.  In a June 2000 statement, his 
representative asserts that the right shoulder injury the veteran 
sustained when he swatted a spider in early to mid-February 1999 
would "not arbitrarily have happened unless the shoulder was not 
properly healed to begin with."  

Under 38 C.F.R. § 4.30, a temporary total rating for convalescence 
will be assigned from the date of hospital admission and continue 
for 1, 2, or 3 months from the first day of the month following 
hospital discharge when treatment of a service-connected 
disability results in:  (1) surgery necessitating at least one 
month of convalescence; (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps of 
recent amputations, therapeutic immobilization of one major joint 
or more, application of a body case, or the necessity for house 
confinement, or the necessity for continued use of a wheelchair or 
crutches (regular weight- bearing prohibited); or (3) 
immobilization by cast, without surgery, of one major joint or 
more.  An extension of 1, 2, or 3 months beyond the initial 3 
months may be granted and extensions of 1 or more months up to 6 
months beyond the initial 6 months period may be made, upon 
request.  38 C.F.R. § 4.30.

The U.S. Court of Appeals for Veterans Claims has determined that 
the inability to return to any employment would, in fact, show a 
need for continuing convalescence under 38 C.F.R. § 4.30.  Seals 
v. Brown, 8 Vet. App. 291 (1995).

As shown, the veteran underwent arthroscopy and debridement of the 
right shoulder on December 4,1998, and an April 1999 RO decision 
awarded a temporary total rating for convalescence from December 
4, 1998 through January 31, 1999.

While the evidence indicates that veteran continued to complain of 
right shoulder problems subsequent to January 31, 1999, the 
objective medical evidence of record does not indicate the 
presence of severe postoperative residuals.  The veteran was 
discharged after the surgery with instructions to follow-up with 
physical therapy as tolerated on his right upper extremity.  
Private medical records from December 1998 to May 1999 simply do 
not reflect the existence of severe orthopedic residuals.  The 
private physician who performed the surgery expressly stated that 
the veteran tolerated the December 1998 procedures well, and he 
was "doing well" and was "essentially asymptomatic" until he 
reinjured the right shoulder in early to mid-February 1999.  [It 
is noteworthy here that the records reflect that prior to his 
reinjury, the shoulder had recovered from surgery to the extent 
that the veteran was practicing golf chip shots, an activity that 
on its face appears wholly inconsistent with severe postoperative 
residuals.]  While the evidence shows that the veteran underwent 
subsequent right shoulder surgery in September 1999, it clearly 
indicates that said surgery was performed due to pain as a result 
of reinjuring the right shoulder in early to mid-February 1999.  
What the competent (medical) evidence does not indicate is that 
the September 1999 surgery was in any way performed due to any 
residuals of the December 1998 right shoulder surgery.  

As the evidence indicates the veteran's main right shoulder 
problem, as of February 1999, appeared to be pain (and partial 
detachment of the right biceps tendon) manifested by a reinjury of 
the right shoulder in that month, it does not appear that further 
convalescence for his right shoulder disability was required for 
residuals of the December 1998 surgery.  As noted, the private 
medical evidence does not indicate any complications or marked 
residuals from the December 1998 surgery, and the evidence 
generally indicates that the veteran recovered well from surgery.  
There is no medical evidence of record of incompletely healed 
surgical wounds or therapeutic immobilization of the right 
shoulder.  The disability picture presented does not indicate that 
convalescence was required beyond January 31, 1999.  The 
preponderance of the evidence is against the extension of a 
temporary total convalescent rating beyond January 31, 1999.


ORDER

A rating in excess of 20 percent for a right shoulder disability 
for the period from March 11, 1997, through December 3, 1998, is 
denied.

Extension of a temporary total rating for right shoulder surgery 
convalescence beyond January 31, 1999, is denied.  


REMAND

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and fair.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the most recent 
medical evidence pertaining to the veteran's service-connected 
right shoulder disability consists of a June 2002 letter from a 
private physician.  The most recent VA examination assessing the 
right shoulder disability was in November 1999.  Medical records 
from private physicians generated subsequent to the November 1999 
examination, together with subsequent statements from the veteran 
and his representative, reasonably suggest that the right shoulder 
disability may have increased in severity since the last VA 
examination.  To assure a full and fair adjudication of the 
veteran's claim for a rating in excess of 30 percent for a right 
shoulder disability from February 1, 1999, further development of 
medical evidence is needed.  

The veteran is hereby notified that VA regulations provide that 
individuals for whom medical examinations have been authorized and 
scheduled are required to report for such examination.  38 C.F.R. 
§ 3.326(a), 3.327(a).  
Furthermore, the nature of the veteran's right shoulder disability 
is such as to suggest ongoing treatment.  Reports of private 
treatment and/or additional VA medical records may also contain 
information pertinent to this claim.  

Accordingly, this case is REMANDED to the RO for the following:

1.  The RO should ask the veteran to identify all VA and non-VA 
health care providers that have treated him for a right shoulder 
disability from June 2002 to the present, then obtain records of 
such treatment from all sources identified.  Whether or not he 
responds, the RO should obtain any records of VA treatment for a 
right shoulder disability which are not already associated with 
the claims file.

2.  The RO should arrange for the veteran to be afforded a VA 
orthopedic examination to determine the current severity of his 
right shoulder disability.  The claims file must be made available 
to the examiner for review in conjunction with the examination.  
The examination should include range of motion studies of the 
right shoulder with consideration of any complaints of pain and of 
limitation of motion due to pain.  Any indicated studies, such as 
X-rays, should be accomplished.  All functional limitations 
resulting from the right shoulder disability are to be identified 
and quantified.  The examiner should note whether there is any 
pain, weakened movement, excess fatigability, or incoordination on 
movement of the right shoulder, and, if so, the degree to which 
these further limit function.  

3.  The RO should then readjudicate, de novo, the claim for a 
rating in excess of 30 percent for a right shoulder disability 
from February 1, 1999.  If it remains denied, the RO should issue 
an appropriate SSOC, and give the veteran and his representative 
the opportunity to respond.  The case should then be returned to 
the Board, if in order, for further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



	                     
______________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



